Citation Nr: 1815518	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-15 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for cardiomyopathy.

4.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active military duty from June 1973 to June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.

In January 2018, the Veteran did not show up for his scheduled Board hearing.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the reasons discussed below, the Board finds that a remand is required in this case to afford the Veteran every possible consideration and to ensure that there is a complete record upon which to decide the Veteran's claims.

It is unclear as to whether a current DD Form 214 is available.  In this regard, all previous development requests failed to specifically request the appellant's DD Form 214.  Thus, on remand, additional attempts should be made to obtain this evidence. 

Notations made on the August 2010 PIES request reflect that the Veteran receives disability, retirement, and Social Security Administration (SSA) payments.  The current records available for review do not contain SSA records.  As no SSA documentation is of record, it is unclear if and for which condition (or conditions) the Veteran receives SSA benefits.  While SSA records are not controlling for VA determinations, they may be pertinent to VA claims. Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992).

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

Regarding the Veteran's claim for hypertension, cardiomyopathy, and hepatitis C, private treatment records reflect diagnoses of the claimed disabilities.  Service treatment records reflect a finding of an elevated blood pressure reading of 158/100 in September 1975.  Service treatment records also indicate that the Veteran tested positive for a sexually transmitted disease on multiple occasions in service.  As high-risk sexual activity is a known risk factor for hepatitis C, the Board must consider whether the evidence of record establishes that the appellant has hepatitis C due to in-service sexual activity.  Giving the foregoing, the Board believes that a VA examinations are necessary to determine whether any hypertension, cardiomyopathy, and/or hepatitis C is related to service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to the VA Form 9, Substantive Appeal, the Veteran indicated that he had additional medical records and documentation, and medical history which would be presented at the time of the hearing.  As noted above, the Veteran did not show up for the hearing.  Thus on remand, the Veteran should be asked to provide the names, addresses, dates of treatment, and authorizations for the release of medical information for any medical care provider who treated him for the claimed disorders since his separation from service.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center and any other appropriate state and Federal office, and request and attempt to obtain a current copy of the Veteran's discharge (DD Form 214). 

2.  Obtain the SSA records associated with the Veteran's disability award, to include clinical and medical records supporting that award, and associate them with the claims file.  Document all efforts to obtain them, and document all responses received from all attempts to obtain the records.

3.  Contact the Veteran and request that he identify any and all healthcare providers, VA and non VA, inpatient and outpatient, who have treated him since service for the conditions claimed on appeal.  He should be requested to complete and return the appropriate release forms so that VA can obtain any identified evidence not already of record.  Outstanding private treatment records should be requested directly from the healthcare providers.  All outstanding VA treatment reports should be requested and associated with the claims folder.

4.  Following a reasonable period of time for receipt of records requested above, schedule the Veteran for the appropriate VA examination(s) to determine whether or not his hypertension, cardiomyopathy, and/or hepatitis C are related to service. 

The entire record must be made available to each examiner for review in connection with the examination.  Each examiner should indicate whether or not the claims folder was reviewed.  A comprehensive clinical history should be obtained in each instance.  All indicated tests and studies should be performed, and clinical findings should be reported in detail and correlated to specific diagnoses.  Based on a thorough review of the evidence of record and physical examination, the examiners should provide opinions, with complete rationale, as to whether it is at least as likely as not that the Veteran now has hypertension, cardiomyopathy, and/or hepatitis C that were incurred in or are otherwise related to service.  The opinions should be set forth in detail. 

The physician should note the September 1975 service treatment record indicating a blood pressure reading of 158/100.  

In providing a rationale for his/her opinion, the physician should address the multiple in-service diagnoses of sexually transmitted diseases as well as any identified high risk activities for hepatitis C both during and after service. 

A detailed rationale, including pertinent findings form the records, should be provided for all opinions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response thereto.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




